—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated April 5, 1999, as granted the motion of the defendant William Floyd School District for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the motion of the defendant William Floyd School District for summary judgment dismissing the complaint insofar as asserted against it. The alleged inadequacy of supervision cannot, under the circumstances of this case, be considered a cause of the injuries suffered by the infant plaintiff during an altercation with a fellow student (see, Mirand v City of New York, 84 NY2d 44; Pitner v Brentwood Union Free School Dist., 254 AD2d 340; Borelli v Blind Brook Unified School Dist., 244 AD2d 305; Schrader v Board of Educ., 249 AD2d 741). Thompson, J. P., S. Miller, Florio and Schmidt, JJ., concur.